Citation Nr: 1419811	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a bilateral eye disorder, to include astigmatism.  

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for closing vein, right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.H.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran retired from active service in August 1975 with approximately 20 years of active service.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in November 2011 before the undersigned Veterans Law Judge (VLJ), sitting in Muskogee, Oklahoma.  A copy of the transcript of that hearing is of record.  

The claim for service connection for a bilateral shoulder disorder has been remanded on several occasions for additional development, most recently in September 2013.  It has now been returned for further appellate consideration.  The claims of entitlement to service connection for a bilateral eye disorder, to include astigmatism, and for closing vein, right eye, were previously denied by the RO in September 1975.  The Veteran was notified but did not appeal.  In November 2011, he requested that those claims be reopened.  The RO denied reopening the claims in October 2013 because new and material evidence had not been received.  The Veteran submitted a timely substantive appeal, and this appeal as to those issues ensued.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In a December 2013 VA Form 9, the Veteran requested a videoconference hearing before the Board.  To date, he has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2013).  

Therefore, in order to ensure full compliance with due process rights, this case is REMANDED to the RO for the following:

The AMC should schedule the Veteran for a videoconference hearing before the Board.  He should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing is held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

